DETAILED ACTION

This action is responsive to papers filed on 12/21/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,  this claim recites the limitation “receive a parameter definition of one or more benefit deals…wherein the parameter definition comprises…the identity of one or more drummers of the set of drummers that have received the most revenue related to the benefit deal”.  A “parameter definition” does not appear to be defined by the specification, and so based on ordinary meaning, it is believed that a parameter definition for a benefit deal would be criteria supplied by a merchant to define or create a benefit deal.  It is unclear how a parameter definition could include the identity of one or more drummers that have received revenue related to a benefit deal with the benefit deal has not yet been created to be taken advantage of by drummers.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiski (U.S. Pub No. 2015/0242875).
Regarding claim 1, Stachowski teaches a benefit defining engine configured to receive a parameter definition of one or more benefit deals, the parameter definition being provided by a merchant entity (Paragraph 0046), wherein the parameter definition comprises: the dates and times the benefit deal is active (Paragraph 0046, expiration is indicative of dates and times the deal is active, 0061, listing start date and listing end date), the identification of a set of drummers, selected from a domain of drummers, that have access to the benefit deal (Paragraph 0046, revenue sharers with a specific status) and wherein at least two drummers in the set of drummers are within the same drummer network with a first drummer of the at least two drummers within the same drummer network being at level 1 and a second drummer of the at least two drummers within the same drummer network being at level 2 (Paragraphs 0053-0054), an identification of level 1 and level 2 revenue available to any of the drummers in the set of drummers that are operating at level 1 or level 2 and promoting the benefit deal (Paragraphs 0053-0054), targeted locations for the benefit deal (Paragraph 0060, deals searchable by location means that a merchant would have to have supplied a location), and the identity of one or more drummers of the set of drummers that have received the most revenue related to the benefit deal (Paragraph 0046, identifying an entire subset of drummers would include those who have received the most revenue as well as those who have received the least revenue from the benefit deal and all 
These claims introduce the specific data content of the parameter definition.  While it is believed that Stachowski teaches all of this specific data content for the reasons above, it could also be argued that Stachowski does not teach such all of that data content (namely “targeted locations for the benefit deal “ and “the identity of one or more drummers of the set of drummers that have received the most revenue related to the benefit deal”).  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method (or structurally programmed) steps recited.  The steps would be performed the same regardless of data content.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 
Regarding claims 2, 10, Stachowski teaches the conversion hook identifies one or more drummers associated with the deal by identifying the drummer network and the level of each drummer in the drummer network (Paragraph 0054, the shared “hook” content contains information identifying the sharer, and the system keeps track of the level of the shared content).
Regarding claims 3, 11, Stachowski teaches the settlement engine is further configured to respond to the reception of the conversion notification by directing a compensation value to each of the one or more drummers associated with the deal (Paragraphs 0053-0054, 0063).
Regarding claims 4, 12, Stachowski teaches the conversion hook identifies the compensation levels associated with the deal (Paragraph 0054, the shared “hook” content contains information identifying the sharer, and the system keeps track of the level of the shared content).
Regarding claims 5, 13, Stachowski teaches the settlement engine is further configured to respond to the reception of the conversion notification by directing a compensation value to each of the one or more drummers associated with the deal in accordance with the compensation levels associated with the deal (Paragraphs 0053-0054, 0063).
Regarding claims 6, 14, Stachowski teaches the conversion hook identifies one to three drummers associated with the deal, the drum payment associated with the deal and the percentages of the drum payment that are to be attributed to the one to three drummers (Paragraph 0054, the shared “hook” content contains information identifying the sharers, and the system keeps track of the level of the shared content).

Regarding claims 7, 15, Stachowski teaches the conversion hook identifies one to n drummers associated with the deal, the drum payment associated with the deal and the percentages of the drum payment that are to be attributed to the one to n drummers (Paragraph 0054, the shared “hook” content contains information identifying the sharers, and the system keeps track of the level of the shared content).
Regarding claims 8, 16, Stachowski teaches the conversion hook identifies one to n drummers associated with the deal, the drum payment associated with the deal, the percentages of the drum payment that are to be attributed to each of the one to n drummers and the duration of time that the percentages are applicable for each drummer (Paragraph 0054, the shared “hook” content contains information identifying the sharers, and the system keeps track of the level of the shared content, Paragraph 0046, expiration is indicative of dates and times the deal is active, 0061, listing start date and listing end date).
Regarding claim 8, Stachowski teaches a plurality of benefit sources (Paragraph 0046), each benefit source including a benefit source app that is configured to (a) receive definitions for one or more benefits offered by an entity (Paragraph 0046), each definition comprising the dates and times the benefit deal is active (Paragraph 0046, expiration is indicative of dates and times the deal is active, 0061, listing start date and listing end date), the identification of a set of drummers, selected from a domain of drummers, that have access to the benefit (Paragraph 0046, revenue sharers with a specific status) and wherein at least two 04999.1010U4_rfoa20200821.docx-3-drummers in the set of drummers are within the same drummer network with a first drummer of the at least two drummers within the same drummer network (Paragraphs 0053-0054), and targeted locations for the benefit (Paragraph 0060, deals searchable by location means that a merchant would have to have supplied a location); (b) publish the benefits within the networked distributed system such that the benefits can be accessed (Paragraph 0046) and (c) maintain statistics pertaining to activity related to each benefit (Paragraph 0048, tracks sales); a plurality of drummer 
These claims introduce the specific data content of the benefit definition.  While it is believed that Stachowski teaches all of this specific data content for the reasons above, it could also be argued that Stachowski does not teach such all of that data content (namely “targeted locations for the benefit deal “).  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method (or structurally programmed) steps recited.  The steps would be performed the same regardless of data content.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Therefore, it .

Response to Arguments
All of Applicant’s arguments are moot in view of the new grounds of rejection above.  Since the new grounds of rejection was not necessitated by amendment, this action is Non-Final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to multi-level marketing programs:
U.S. Pub No. 2016/0034938 A1
U.S. Pub No. 2003/0097297 A1
U.S. Patent No. 5,537,314 A
U.S. Pub No. 2004/0225558 A1
U.S. Patent No. 6,446,044 B1
U.S. Pub No. 2007/0288395 A1
U.S. Pub No. 2013/0231986 A1
U.S. Pub No. 2015/0379544 A1
U.S. Pub No. 2003/0212597 A1
U.S. Pub No. 2003/0126007 A1
U.S. Pub No. 2001/0020231 A1

U.S. Pub No. 2007/0219871 A1
U.S. Pub No. 2017/0270553 A1
U.S. Pub No. 2012/0010926 A1
U.S. Pub No. 2018/0341945 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.